Per Curiam.

This was a proceeding to obtain partition of certain real estate.
The record shows that exceptions were taken to the finding and judgment of the Court; but no motion for a new trial was made, so as to enable the Court to review its finding or embody the evidence in a bill of exceptions. We cannot distinguish this class of cases from ordinary adversary proceedings, in which such motion is necessary to present the questions attempted to be raised in this case for our consideration.
The judgment is affirmed.